Citation Nr: 1628502	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  15-02 004	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney 


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1963 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss but denying it on the merits.  The Veteran filed a timely notice of disagreement (NOD) in September 2012 and the RO issued a statement of the case (SOC) in November 2014.  In December 2014, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of reopening entitlement to service connection for tinnitus has been raised in the Veteran's September 2012 statement, but has not been addressed by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  By way of a March 2006 rating decision, service connection for bilateral hearing loss was reopened but denied on the merits.  The Veteran did not appeal. 

2.  Evidence received since March 2006 does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and does not raise a reasonable possibility of substantiating the claim. 



CONCLUSION OF LAW

The May 2006 rating decision which denied service connection for bilateral hearing loss is final; new and material evidence has not been submitted and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's petition to reopen his claim of entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and material evidence

By way of a May 2006 rating decision, service connection for bilateral hearing loss was reopened but denied on the merits.  The Veteran did not appeal this decision and no additional evidence was timely submitted; therefore, the May 2006 rating decision is final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.160, 20.302, 20.1103.

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108.  "New" evidence is existing evidence not previously considered by agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the time of the May 2006 denial, evidence considered by the RO established the existence of a present disability of bilateral hearing loss, satisfying the first element of service connection.  See Shedden, 381 F.3d at 1167;  see also  VA examination, 4 (Mar. 11, 2006) (VBMS); see also VA treatment records, 2 (Jan. 9, 2006) (VBMS).

Also at the time of the May 2006 denial, evidence considered by the RO established the Veteran's exposure to acoustic trauma, satisfying the second element of service connection.   See Shedden, 381 F.3d at 1167;  see also VA Form 21-2507a, 1 (Feb. 17, 2006);  see also VA examination, 4 (Mar. 11, 2006) (VBMS). 

Thus, the Board finds that the remaining unestablished fact in this case involves the nexus between the Veteran's current bilateral hearing loss disability and service.  See Shedden, 381 F.3d at 1167.  Evidence added to the file since the March 2006 denial includes a September 2011 VA examination and VA treatment records from Bay Pines VA Medical Center.  

Regarding this evidence, the Board finds that both items are new because they were not previously considered by agency decision makers.  However, the Board notes that the VA treatment records from Bay Pines VA Medical Center do not address the nexus with service question.  See VA treatment records, 1-31 (Sept. 21, 2011) (VBMS).  The Board further notes that the September 2011 VA examination did not attribute the Veteran's hearing loss to his conceded exposure to acoustic trauma.  See VA examination, 4 (Sept. 17, 2011) (VBMS).  Rather, the examiner found against such a nexus, and instead related the Veteran's hearing loss to his extensive post service history working in construction and exposure to lawn mower noise.  As this new evidence either does not relate to the remaining unestablished fact necessary to substantiate the claim, or is against there being a nexus with service, the Board finds that it is not material.  As the submitted evidence is not both new and material, the claim is not reopened, and the appeal is denied.  


ORDER

New and material evidence having not been submitted, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


